UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


MELISSA COX,                            
                 Plaintiff-Appellant,
                 v.                             No. 00-2563
CIVISTA MEDICAL CENTER,
               Defendant-Appellee.
                                        
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
                 Peter J. Messitte, District Judge.
                        (CA-00-1654-PJM)

                      Submitted: July 24, 2001

                      Decided: August 6, 2001

   Before WIDENER, NIEMEYER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Joe C. Ashworth, Leonardtown, Maryland, for Appellant. Sharon A.
Snyder, Stephen B. Stern, OBER, KALER, GRIMES & SHRIVER,
Baltimore, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                   COX v. CIVISTA MEDICAL CENTER
                               OPINION

PER CURIAM:

   Melissa Cox appeals the district court’s order granting her former
employer’s motion to dismiss her complaint for failure to state a
claim under Fed. R. Civ. P. 12(b)(6) in her action asserting discrimi-
natory discharge. Cox alleged she was illegally discharged based on
her disability under the Americans With Disabilities Act of 1990, 42
U.S.C.A. §§ 12101-12213 (West 1995 & Supp. 2000) ("ADA"). For
the following reasons, we affirm.

   We review dismissals under Rule 12(b)(6) de novo, taking the facts
as stated in the complaint as true. GE Inv. Private Placement Partners
II v. Parker, 247 F.3d 543, 548 (4th Cir. 2001). However, in light of
Cox’s statement that she is restricted to lifting no more than twenty
pounds, we find there is "‘[no] set of facts that could be proved con-
sistent with [her] allegations’" that would entitle Cox to relief. See id.
(quoting H.J. Inc. v. Northwestern Bell Tel. Co., 492 U.S. 229, 249-
50 (1989)).

   In order to state a claim cognizable under the ADA, Cox must
demonstrate she has a disability. A disability is defined by the ADA
as: (A) a physical or mental impairment that substantially limits one
or more of an individual’s major life activities; (B) a record of such
an impairment; or (C) being regarded as having such an impairment.
Williams v. Channel Master Satellite Sys., Inc., 101 F.3d 346, 348
(4th Cir. 1996) (per curiam) (citing 42 U.S.C.A. § 12102(2) (West
1995)). However, in Williams, we noted that a lifting restriction of
twenty-five pounds did not constitute a substantial limitation to a
major life activity, including work. 101 F.3d at 349. Furthermore, the
fact that Cox’s restriction is modestly more severe than the restriction
considered in Williams does not compel a different outcome, as courts
have found twenty-pound lifting restrictions equally unimpairing. See
McKay v. Toyota Motor Mfg., USA, Inc. 110 F.3d 369, 371, 373 (6th
Cir. 1997); Wooten v. Farmland Foods, 58 F.3d 382, 384, 386 (8th
Cir. 1995). Accordingly, we find no error in the district court’s con-
clusion that Cox failed to demonstrate a disability as defined in sub-
sections (A) or (B) of the statute.
                    COX v. CIVISTA MEDICAL CENTER                      3
   With respect to subsection (C), although Williams does not pre-
clude Cox from demonstrating a disability under that provision, we
note that neither Cox’s complaint nor her proffer to the district court
in an effort to amend her complaint to state such a claim was suffi-
cient to do so. In order to state a claim under subsection (C), a plain-
tiff must allege her employer "entertained a misperception about the
individual," or that the "employer regarded [her] as having an impair-
ment within the meaning of the [ADA]." Sutton v. United Air Lines,
Inc., 527 U.S. 471, 489 (1999); Francis v. City of Meriden, 129 F.3d
281, 285 (2d Cir. 1997). However, the allegations in Cox’s complaint
and her proffer are insufficient to "demonstrate either that the
employer regarded the employee as disabled or that [that] perception
caused the adverse employment action." Haulbrook v. Michelin N.
Am., Inc., 252 F.3d 696, 703 (4th Cir. 2001) (noting an employer’s
awareness of a limitation, without more, does not state a claim under
subsection (C)) (internal quotation omitted). As a result, Cox’s
attempt to amend her complaint was futile. See HCMF Corp. v. Allen,
238 F.3d 273, 276-77 (4th Cir.) (providing standard of review for
denial of a motion to amend), cert. denied, ___ U.S. ___, 69 U.S.L.W.
3702 (U.S. June 18, 2001) (No. 00-1624). Therefore, we conclude
both that the district court did not abuse its discretion in declining to
allow Cox to add a specific claim under subsection (C) and that the
district court’s dismissal of Cox’s complaint for failure to state a
claim under subsection (C) as initially pled was not erroneous.

   Accordingly, we affirm the district court’s dismissal of Cox’s
action under the ADA for failure to state a claim upon which relief
could be granted. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

                                                            AFFIRMED